



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Doucet,









2016 BCCA 44




Date: 20160127

Docket: CA43063

Between:

Regina

Respondent

And

Jeffery Lloyd
Doucet

Appellant






Before:



The Honourable Madam Justice Newbury

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Dickson




On appeal from:  An
order of the Provincial Court of British Columbia, dated
March 21, 2014 (
R. v. Doucet
, Kelowna Docket Nos. 79783-2-C, 79561-1,
79784-1).




Counsel for the Appellant:



C. Darnay





Counsel for the Respondent:



E. Campbell





Written Joint Submission filed:



October 28, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 27, 2016









Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Mr. Justice Groberman

The Honourable Madam Justice Dickson








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014 SCC 26.
Held:  Appeal allowed. The appellant was entitled to a credit on a 1:1.5 basis.

Reasons for Judgment of the Honourable
Madam Justice Newbury:

[1]

The appellant pleaded guilty to three offences in three separate Informations,
namely the possession of a loaded firearm, a break and enter, and driving while
prohibited. He was sentenced on March 21, 2014 as follows:

Possession of loaded firearm  31
months plus 27 days imprisonment after a credit for four months plus three
days pre-sentence custody;

Break and Enter - a concurrent
sentence of six months imprisonment

Driving while prohibited  a
concurrent sentence of 14 days

[2]

At the time of sentencing, he had been in custody for 124, days for
which he received credit on a 1:1 basis.

[3]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
2014 SCC 26, he pursued his wish to appeal his
sentence.

[4]

The Crown has advised that it does not oppose the granting of credit at
a rate of 1:1.5 and that the appellant is not disqualified from such credit
under s. 719(3.1) of the
Criminal Code
.

[5]

In these circumstances I would grant an extension of time for the filing
of this appeal, grant leave to appeal, and allow the appeal to the extent only
that the sentence on possession of a loaded firearm (information 79783-2-C) be
reduced to a sentence of two years plus 179 days, with credit of 186 days having
been granted for time spent in custody prior to sentencing.

The
Honourable Madam Justice Newbury

I AGREE:

The Honourable Mr. Justice
Groberman

I AGREE:

The Honourable Madam Justice
Dickson




